Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions.

DETAILED ACTION

Response to Amendment
2.	Applicant’s amendment to the claims in the AFCP, filed on January 25th 2021, is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
3.	Applicant's response filed on January 25th 2021 regarding the allowance of the current application has been fully considered and are persuasive in light of the amended claims, arguments/remarks, and examiner’s amendment.

Examiner’s Amendment
4.	Authorization for this examiner’s amendment was given in an interview with Daniel J. Bezdjian on February 10, 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The following claims are amended:


	Line 4 “a first electrode adjacent a base material” change to “a first electrode”
	Line 9 “a first liner adjacent sidewalls” change to “a first liner contacting sidewalls”
Line 13 “a second liner adjacent sidewalls” change to “a second liner contacting sidewalls”

Claim 9,
	Line 5 “comprising one of” change to “comprising”
Lines 9-10 “at least one of the” change to “the”
Line 13 “at least one of the” change to “the”
Line 14 “the dopant of the at least one of the” change to “the at least one dopant of the”

Claim 10,
	Line 2 “the at least one of the” change to “the”
	Lines 3-4 “the at least one of the” change to “the”

Claim 11,
	Line 2 “sidewalls of the first chalcogenide material and the second chalcogenide material” change to “sidewalls of the first chalcogenide material”

Claim 14,
	Line 2 “the at least one of the” change to “the”

Claim 16,
	Lines 1-2 “at least one of the” change to “the”

	Line 2 “at least one of the” change to “the”

Claim 23,
	Line 2”the at least one of the” change to “the”

Claim 24,
	Line 2 “the at least one of the” change to “the”

Claim 25,
	Line 8 “the first electrode” change to “the electrode”
	Line 12 “the first electrode” change to “the electrode”


Allowable Subject Matter
5.	Claims 1-6, 8-21 and 23-25 are allowed over prior art of record. 

The following is an examiner’s statement of reason for allowance:

The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:


Claim 1, “the first phase change material comprising at least one dopant selected from the group consisting of aluminum, indium, chromium, nickel, zirconium, hafnium, tantalum, and vanadium; a first liner contacting sidewalls of the first phase change material, the first liner comprising the at least one dopant” and “a second liner contacting sidewalls of the second phase change material, wherein the first liner and the second liner do not contact the first electrode” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 1 incorporate allowable subject matter.

7.	Claim 9, “the first chalcogenide material or the second chalcogenide material comprising at least one dopant selected from the group consisting of aluminum, indium, chromium, nickel, zirconium, hafnium, tantalum, and vanadium; a liner adjacent sidewalls of the first chalcogenide material or the second chalcogenide material, the liner comprising the at least one dopant of the first chalcogenide material or the second chalcogenide material; and a dielectric material in contact with sidewalls of the electrode and in contact with the liner, wherein sidewalls of the electrode are substantially coplanar with sidewalls of the first chalcogenide material”.
All claims ultimately dependent on independent claim 9 incorporate allowable subject matter.

8.	Claim 25, “the liner comprises between about 3.0 atomic percent and about 5.0 atomic percent of at least one dopant”.
All claims ultimately dependent on independent claim 25 incorporate allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.P./
Patent Examiner, AU 2818

/STEVEN H LOKE/Supervisory Patent Examiner, Art Unit 2818